Title: To George Washington from Benjamin Pemberton, 26 December 1796
From: Pemberton, Benjamin
To: Washington, George


                        
                            May it Please your Excellency 
                            No. 26 Garden Street New York 26th Decr 1796
                        
                        The enclosed sent me by a Friend with direction to deliver it myself I received
                            sometime since, but however desireous I might be to avail myself of the Honor it intended
                            me, I cou’d not think of intrudg, on you when I knew how fully and importantly your time must
                            be engaged, nor shou’d I have troubld you with it now, but that I conceive you may think the
                            following communication of sufficient importance to excuse it.
                        The dreadfull Fires that have lately prevaild in several Towns of the United
                            States, induced me to turn my thoughts to some more efficacious means of Supplying the
                            Engines with water, and the Idea of doing it by means of Pipes sugested itself to me, it is
                            extreamly simple and capable of being Universally adopted, by Obligeing every House to be provided with Two Tin Tubes, seven feet long of
                            a competant bore of from three to Six Inchs, and All form’d on
                            exactly the same make, haveing one End for about two Inches deep a little Widend, so that
                            the smaller end of the Other cd be admitted into it, the whole to be painted, and the Number
                            of the House to which it belong’d painted on it.
                        
                        Thus each House wou’d be provided with fourteen feet of Pipe, which with the
                            Opposite House wou’d make a length of twenty Eight feet, equal to the average porrt or length of each House to the Street, In case of a Fire every house
                            to furnish their Pipes commenceing at the nearest pump that was sufficiently elevated to
                            conveigh the Water towards the fire, and by inserting the smaller end of One into the larger
                            of the Other—with a smart stroke of a light Mattch, wou’d make them Water tight. Observeg that
                            the small end shoud be pointed towards the Fire or decent, by this means
                            a length of Pipes cou’d be laid in a few Minuets to conveigh the Water from the Pump at any
                            distance imediatly to the Fire to supply the Engines, & all the Labor and Confusion
                            that attends handg the Bucketts avoided. This Line of pipe can be continued from Pump to
                            Pump to any length and in Any direction, by a provision of
                            certain peices of Pipe forming Angles with the Others, so as to be capable of being
                            inserted into the side of the Others, by which the water from the Crossing streets may be
                            conveighd into the Principle one, water may likewise be brought from a lower situation by
                            Casks on Cariages, or Buckets to the Nearest pipe in a commanding
                            situation, no Matter how distant from the Fire as every house is
                            to be provided.
                        I shall not take up Your Excellencys time by a minute detail of the
                            construction of certain peices of pipe to be provided by & brought with the Engines
                            to stop or turn the water at Pleasure in diffirent direction to the several Engines, as
                            likewise Reservoir pipes to receive the water from the Pumps,
                            Casks, or Bucketts.
                        
                        I can have no difficulty in confideing to your Honor & Judgement a Plan
                            on which I have built some expectations and that I hope will be found Usefull to the State,
                            shou’d it meet your Approbation and be adopted I have no doubt you will secure an adequat
                            Compensation for your Excellency’s Most Humle and Most Obedient Servant
                        
                            Benjn: Pemberton
                            
                        
                    